Citation Nr: 1423673	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  08-26 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel



INTRODUCTION

The Veteran had active service from March 1967 to July 1967, and from May 1968 to September 1969. 

This appeal comes before the Board of Veterans' Appeals (Board) from January 2008, May 2008, March 2009, and April 2011 rating decisions of the RO in Boise, Idaho.

In June 2010, the Board reopened the issue of service connection for bilateral hearing loss and remanded the merits of that issue, as well as the issue of service connection for sleep apnea, for additional evidentiary development.  Following evidentiary development these matters were returned to the Board, and in April 2013 the Board denied entitlement to service connection for bilateral hearing loss.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2013 Order, the Court remanded the case to the Board for further proceedings consistent with a January 2013 Joint Motion for Partial Vacatur and Remand.  

In its April 2013 decision, the Board remanded the matter of service connection for sleep apnea for additional development to include procuring a supplemental clinical opinion regarding sleep apnea.  Since that time the ordered development has not been conducted, and the RO is reminded to substantially comply with the April 2013 remand orders prior to readjudication of the matter of service connection for sleep apnea and subsequent return to the Board as needed.

In a June 2010 decision by the Board, entitlement to service connection for tinnitus was reopened and denied.  The Veteran did not appeal from the denial by the Board, and it has become final.  In an April 2014 brief to VA, the Veteran's attorney indicated that the Veteran was seeking entitlement to service connection for tinnitus.  As the prior denial of service connection for tinnitus is final, the representative's statement amounts to a new claim to reopen the matter of entitlement to service connection for tinnitus.

The Board finds that the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

In the November 2013 joint motion for remand, a pending and unadjudicated claim was identified.  Specifically, in August 2008 the Veteran claimed entitlement to service connection for alcoholism secondary to PTSD.  In March 2009 the RO issued an unrelated decision regarding the Veterans claim for sleep apnea.  A notation from the RO indicated that "[a]lcoholism not addressed in the rating because this issue has been associated with [the Veteran's] PTSD which is under appeal."  Since that time, the matter of entitlement service connection for alcoholism has not been addressed by the AOJ.

The Board finds that in August 2008 an implied claimed service connection for alcoholism was raised by the record, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over the matter, and it too is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

Entitlement to Service Connection for Bilateral Hearing Loss

In June 2010, the Board ordered that the RO arrange for a supplemental opinion to a prior VA examination, and that if necessary the Veteran was to be scheduled for an appropriate examination with regard to his claimed hearing loss.  In August 2010, the Veteran underwent a VA audiological examination during which time the examiner reviewed the Veteran's service treatment records, military occupational history, post-service occupational history, and a November 2007 private medical opinion.

In the November 2013 joint motion for remand, the parties agreed that the August 2010 VA examination failed to substantially comply with the Board's June 2010 remand orders.  Specifically, the August 2010 examiner relied on the fact that the Veteran had normal hearing upon entry into service and at separation in concluding that hearing loss was less likely than not related to military noise exposure.  In relying solely on the Veteran's normal hearing at separation, the 2010 VA examiner committed the same error of logic that had driven the Board to order a new examination following a prior April 2008 VA examination.

Thus, the Board finds its August 2010 remand orders were not substantially complied with, and a new VA examination must be conducted.  See Stegall v. West, 11Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).

Accordingly, the case is REMANDED for the following action:


1.  Schedule review of the Veteran's records by a VA examiner, with regard to the Veteran's claimed hearing loss disorder.  If it is determined that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.  The pertinent documents in the claims folder and the Board's remand instructions must be made available to and reviewed by the clinician.  

On examination, the VA examiner is to address the following:

a.  Provide an opinion as to whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that any current hearing loss is related to a period of active military service, to include any symptomatology therein; or whether such a relationship to service based on causation, or aggravation is unlikely (i.e., a probability of less than 50 percent.)

b.  Please consider and comment upon the in-service audiograms and the significance, if any, of any hearing threshold shift.  

c.  Consider and comment on the applicability of the article contained within the record entitled "Acceleration of Age-Related Hearing Loss by Early Noise Exposure: Evidence of a Misspent Youth" to the Veteran's unique circumstances in service and after service.

In reaching conclusions, the examiner should not rely merely on the fact that the Veteran's separation examination showed normal hearing.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

2.  After completing all indicated development, readjudicate the claim for service connection for hearing loss in light of all the evidence of record.  If any benefit sought on appeal remains denied, a supplemental statement of the case should be furnished to the Veteran, and he should be afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



